Law Office of BRIANP. SIMON Attorneys at Law November 4, 2014 Pamela Long Assistant Director Division of Corporate Finance Securities and Exchange Commission treet, N.E. Washington DC20549 Re: ABCO Energy, Inc. Response to SEC Comments to Amendment No. 3toForm 10-Q/A Filed August 20, 2014 File No. 000-55235 Ms. Long: Our response to your Comment Letter dated October 14, 2014, appear directly below the one (1) comment on the Form Amendment No. 2 to Form 10-Q for the Quarterly Period Ended June 30, 2014 General To the extent applicable, please comply with the above comments in future filings. Response: Done We await any further questions or comments you may have on the enclosed Amendment No. 3 to Form 10-Q/A or the above response. Very truly yours, Brian P. Simon Brian P. Simon cc:Charlie O’Dowd JessicaDickerson BPS:dm 10562 Eastborne Ave • Los Angeles • California 90024 Telephone (310) 855-3382 • Facsimile (310) 492-5408
